NUMBER 13-14-00606-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

CRISTINA CASTANEDA,                                                         Appellant,

                                           v.

DANNETTE ZUNIGA,                                    Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 2
                   of Hidalgo County, Texas.
____________________________________________________________

                      ORDER OF ABATEMENT
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam
      This cause is before the Court on the record and briefs. Appellant’s first amended

brief was received and filed on April 6, 2015 and appellant’s second amended brief was

received and filed on April 7, 2015. Upon review of the appellant’s amended briefs, we

find that the briefs contain numerous formal defects and that case has not been properly

presented. See TEX. R. APP. P. 38.9. In particular, the brief (1) does not state concisely
and without argument the facts pertinent to the issues or points presented as required by

Rule 38.1(d); and (2) does not contain a clear and concise argument for the contentions

made, with appropriate citations to the authorities and to the record.

       Accordingly, under the authority of Texas Rule of Appellate Procedure 38.9(a) and

(b), we STRIKE appellant’s amended briefs and ABATE this matter to allow appellant to

redraw her brief.

       Appellant is hereby ORDERED to file an amended brief with this Court that

complies with the above rules within fifteen days from the date of this order.             In

accordance with Rule 38.1, the facts pertinent to the appeal and the issues and argument

presented in the brief must be clear and concise.

       If appellant files an amended brief that fails to comply with this order of the Court

and the Texas Rules of Appellate Procedure, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief. See

id. 38.9(a). Under such circumstances, the Court may dismiss the appeal for want of

prosecution and appellant’s failure to comply with this Court’s directive and the appellate

rules. See id. 38.8(a)(1), 42.3(b),(c).

       This appeal will be reinstated upon the expiration of fifteen days from the date of

this order, or the date that appellant’s amended brief is filed, whichever occurs first.

       IT IS SO ORDERED.

                                                                PER CURIAM

Delivered and filed the
6th day of July, 2015.



                                              2